DETAILED ACTION
Applicant’s amendment and response dated 5/23/2022 has been provided in response to the 11/23/2021 Office Action which rejected claims 9-14 and 17, wherein claims 9, 10, 12-17 have been amended. Thus, claims 1-6 and 9-17 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, at line 2 “wherein two features do not share files are identified” should be “wherein two features that do not share files are identified.”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the computer program’s feature decoupling level” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claims 12 and 14 have the same issue.
Calim13, line 7, the term “i.e.,” is indefinite.

Allowable Subject Matter
Claims 1-6, 9, 11, 13, 15 and 17 are allowed.
a. The following is an examiner’s statement of reasons for allowance: The primary
reason for the allowance of the claims in this case, is the inclusion of the limitations
identifying the computer program quality based on a Feature Dependency Structure
Matrix (FDSM), which is a tuple < FS, FSDep >, where FS is a set of feature spaces and
FSDep is their dependency relation, wherein the FDSM captures evolutionary feature
dependencies and time sequence and shows a relationship that files within a same feature
change together more often than files not within the same feature, wherein when two
features do not share files, they are identified as mutually independent in the FDSM; and
redesigning the computer program based on the measures, as recited in independent claim 1, identifying a computer program quality based on a Feature Dependency Structure Matrix (FDSM), wherein the FDSM captures evolutionary feature dependencies and time sequence and shows a relationship that files within a same feature change together more often than files not within the same feature; and redesigning the computer program based on the measure, as recited in independent claim 9, and  “measuring a feature decoupling level of a computer program by creating a Feature Dependency Structure Matrix (FDSM) comprising a tuple < FS, FSDep >, where FS is a set of feature spaces and FSDep is a dependency relation therebetween, where feature spaces define the rows and columns within the matrix, and an indicator in an overlapping row and column indicates an evolutionary feature dependency over time wherein the FDSM shows a relationship that files within a same feature change together more often than files not within the same feature and redesigning the architecture based on the measure,” as recited in independent claim 17, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192/2194